Manulife Financial Corporation Amended Notice of Meeting and Record Date Pursuant to National Instrument 54-101, Communication with Beneficial Owners of Securities of a Reporting Issuer, please be advised as follows: Meeting Date May 7, 2009 Record Date for Notice March 17, 2009 Beneficial Ownership Determination Date March 17, 2009 Record Date for Voting March 17, 2009 Securities Entitled to Notice Common Shares Securities Entitled to Vote Common Shares Business to be Conducted Special /s/ Angela K.
